Dismiss and Opinion Filed July 28, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00765-CV

                 EASTERN POULTRY DISTRIBUTORS, INC., Appellant
                                      V.
                       J.S. HELWIG & SON, L.L.C., Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 92547-CC

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       The Court has before it the parties’ July 24, 2015 joint motion to dismiss the appeal. The

parties state they have “mutually agreed to a resolution of the dispute between them.” We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE



150765F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EASTERN POULTRY DISTRIBUTORS,                         On Appeal from the County Court At Law
INC., Appellant                                       No. 1, Kaufman County, Texas
                                                      Trial Court Cause No. 92547-CC.
No. 05-15-00765-CV         V.                         Opinion delivered by Justice Myers, Justices
                                                      Fillmore and Evans participating.
J.S. HELWIG & SON, L.L.C., Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered this 28th day of July, 2015.




                                                –2–